Case 1:19-cv-02381-LTB-MEH Document 107 Filed 06/17/20 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          19-cv-2381-LTB-MEH                                   Date: June 17, 2020
  Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501

  Parties:                                                      Counsel:

  WALTER CHARNOFF,                                              Ian Hicks

       Plaintiff,

  v.

  NANCY LOVING, et al.,                                         Elizabeth Getches

       Defendant.

                                        COURTROOM MINUTES
                                       DISCOVERY CONFERENCE

  Court in session:         2:03 p.m.

  Court calls case. Appearances of counsel by telephone. The parties discuss their discovery
  disputes with the Court’s rulings made on the record.

  Discussion held regarding the Plaintiff’s request for financial records and other related
  documents.

  The parties acknowledge they were unaware of the Order entered by the presiding judge, Judge
  Lewis T. Babcock, which grants in part and denies in part [ECF 66] Plaintiff's Motion for Leave
  to Amend to Add Claim for Exemplary Damages. The Court believes the Order may have an
  impact on the discovery disputes discussed on the record in today’s hearing and directs the
  parties to review the order and enter motions regarding said disputes if needed.


  Court in recess:          2:31 p.m.        Hearing concluded.
  Total in-court time:      00:28
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
